        Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

  CONSERVATION LAW FOUNDATION,
  et al.,

          Plaintiffs,

  v.                                                Case No. 20-cv-10820-DPW
  U.S. ENVIRONMENTAL PROTECTION
  AGENCY, et al.,

          Defendants,

  CHANTELLE SACKETT; MICHAEL
  SACKETT,

         Defendant-Intervenors.


                PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION
                        TO MODIFY SCHEDULING ORDER

       The Court should deny Defendants’ motion for a second extension of their briefing

deadline. Defendants have not demonstrated diligence in trying to meet the already-extended

deadline, they will not suffer hardship absent an extension or stay, further delay prejudices

Plaintiffs, and adhering to the current deadline will not waste judicial resources.

        Plaintiffs previously agreed to a single 30-day extension of Defendants’ reply brief

deadline in light of the then-recent administration change, to give the new administration time to

review the Navigable Waters Protection Rule (the Rule). But another extension is unwarranted.

Despite Defendants’ claim that they need 30 more days to review the Rule, they have had more

than three months to do so. Defendants have not explained why three months was insufficient,

nor have they given any assurance that another 30 days will enable them to conclude their

review. Instead, they suggest that they may file yet another extension request after this one, or

may even request “an extended abeyance” “should they require additional time.” Defs.’ Mot. ¶ 8,
        Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 2 of 12




ECF No. 103. Defendants fail to mention any hardship to them if they are required to file their

reply brief by the current deadline. By contrast, a second extension of Defendants’ briefing

deadline would prejudice Plaintiffs. Every day that the Rule remains in effect, more waters are

slated for destruction, harming Plaintiffs’ members. Finally, adhering to the current deadline

would not waste judicial resources. Even if the agencies ultimately decide to repeal or revise the

Rule, any new rulemaking process will likely take several years, with the Rule remaining in

effect during that time (unless it has been vacated by a court). Thus, a decision on the merits

would be necessary regardless of the outcome of Defendants’ review of the Rule.

                                   STANDARD OF REVIEW

       A district court has “significant” discretion to enforce a filing deadline. Perez-Cordero v.

Wal-Mart P.R., 440 F.3d 531, 533 (1st Cir. 2006); see also Mendez v. Banco Popular de P.R.,

900 F.2d 4, 6-7 (1st Cir. 1990). A party seeking an extension of a court-ordered deadline must

show “good cause.” See Fed. R. Civ. P. 6(b)(1), 16(b)(4); accord L.R. 16.1(g). The good cause

standard focuses on the diligence of the party requesting the extension, and requires showing that

“the deadline cannot reasonably be met despite [that party’s] diligence.” O’Connell v. Hyatt

Hotels of P.R., 357 F.3d 152, 154 (1st Cir. 2004) (quoting Advisory Committee Notes to the

1983 Amendments to Fed. R. Civ. P. 16(b)). Prejudice to the nonmoving party is also a relevant

consideration. Id. at 155.

       To the extent Defendants are requesting a “stay” rather than simply a deadline extension,

Defs.’ Mot. ¶ 8 (requesting an extension of “the stay”), Defendants “bear[ ] the burden of

establishing [the] need” for a stay, Clinton v. Jones, 520 U.S. 681, 708 (1997). The decision to

grant or deny a stay involves balancing the interests of the parties, the Court, and the public. See

Microfinancial, Inc. v. Premier Holidays Int’l, Inc., 385 F.3d 72, 78 (1st Cir. 2004). Relevant



                                                  2
        Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 3 of 12




factors include “(1) potential prejudice to the non-moving party; (2) hardship and inequity to the

moving party without a stay; and, (3) judicial economy.” Good v. Altria Grp., Inc., 624 F. Supp.

2d 132, 134 (D. Me. 2009); Energetiq Tech., Inc. v. ASML Neth. B.V., No. 15-cv-10240, 2016

WL 11727302, at *1 (D. Mass. Apr. 1, 2016). “[I]f there is even a fair possibility that the stay . . .

will work damage to some one else,” the movant “must make out a clear case of hardship or

inequity in being required to go forward.” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936);

accord Austin v. Unarco Indus., Inc., 705 F.2d 1, 5 (1st Cir. 1983).

                                           ARGUMENT

I.     Defendants have failed to satisfy the “good cause” standard

       Defendants have failed to show that there is “good cause” for another 30-day extension of

their briefing deadline. Fed. R. Civ. P. 6(b)(1), 16(b)(4); L.R. 16.1(g). Diligence is necessary to

establish good cause, and Defendants have not shown diligence in their efforts to review the Rule

in time to meet their already-extended briefing deadline. Defendants’ lack of diligence “seals off

. . . relief.” O’Connell, 357 F.3d at 155 (quoting Rosario-Diaz v. Gonzalez, 140 F.3d 312, 315

(1st Cir. 1998)). Further, although Defendants claim that another 30-day extension will give

them time to review the Rule, they give no indication that 30 days will be sufficient to complete

this review, and expressly leave open the possibility that in another month they may file a third

extension request or even a request for “an extended abeyance.” Defs.’ Mot. ¶ 8.

       Defendants’ request for more time may have been reasonable in February, when they

filed their first motion for a 30-day extension shortly after the administration change. See ECF

No. 98 (Feb. 5, 2021). However, they have now had more than three months to review the Rule

to determine their position in this litigation. Defendants’ motion says almost nothing about what

progress, if any, the agencies have made with respect to their review of the Rule over the past



                                                  3
        Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 4 of 12




several months. Nor does it give any indication that Defendants have taken the Court’s

scheduling order into account or that they have been diligently attempting to meet the May 10

deadline. Instead, their motion is “grounded in essentially the same facts” as the request they

made over two months ago. Mendez, 900 F.2d at 6-7 (affirming decision to deny motion for a

further extension where court had already granted the party an extra 30 days and “was entitled to

rely on the implication that 30 days was enough”).

       Although Defendants assert that the new EPA Administrator was “recently” sworn in on

March 10, Defs.’ Mot. ¶ 8, that does not excuse Defendants’ lack of diligence in meeting the

already-extended deadline. The agencies purportedly started their review of the Rule in February.

See ECF No. 98 ¶ 5 (“In conformance with the Executive Order, Defendants are reviewing . . .

the rule at issue in this case.” (emphasis added)). In any event, by the time Defendants’ reply

brief is due on May 10, the new EPA Administrator will have been in office for two months,

which is ample time for someone to “consider options” and “make an informed decision” on

Defendants’ position in this case. Defs.’ Mot. ¶ 8.

       Even more troubling, Defendants give no timeline for when they expect to complete their

review of the Rule or any assurance that this second extension request will be their last. To the

contrary, they expressly state that they may seek more extensions or an extended abeyance in the

future “should they require additional time.” Id. Defendants thus appear to want the Court and

Plaintiffs to accommodate the agencies’ schedule, however vague their projected timeline and

however long they decide to spend “consider[ing] options.” Id. But Defendants’ inability to meet

their deadline because of their own delay or inaction is not “good cause.” Defendants must, at a

minimum, show that they have been making diligent efforts to expedite their review of the Rule




                                                 4
        Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 5 of 12




to meet the Court-ordered deadline. See O’Connell, 357 F.3d at 155; House of Clean, Inc. v. St.

Paul Fire & Marine Ins. Co., 775 F. Supp. 2d 296, 298 (D. Mass. 2011). They have not done so.

       There is little difference between seeking serial extension requests, as Defendants suggest

they may do, and seeking an indefinite stay of proceedings, as Defendants also suggest they may

do. See Defs.’ Mot. ¶ 8. But Defendants have not met their burden of showing that a stay is

warranted. They have provided no timeline for completing their review of the Rule, they would

not suffer hardship absent a stay, and, as discussed below, further delay prejudices Plaintiffs.

See, e.g., Order at 4-5, Pasqua Yaqui Tribe v. EPA, No. 20-cv-00266 (D. Ariz. Apr. 12, 2021),

ECF No. 32 (denying Defendants’ motion for a 90-day abeyance in challenge to the Navigable

Waters Protection Rule because it “may result in damage to Plaintiffs or others and there is no

indication that agency review of the challenged rule will be completed within a reasonable

time”); Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir.

2007) (“a stay should not be granted unless it appears likely the other proceedings will be

concluded within a reasonable time” (citation omitted)); Microfinancial, 385 F.3d at 79 (finding

district court acted well within its discretion to deny stay “especially since the defendants were,

in effect, asking to stay proceedings for an indefinite (and potentially protracted) period”).1



1
  Although some courts have granted requests for stays or briefing deadline extensions in other
lawsuits challenging the Rule, in nearly all those cases, plaintiffs agreed to the stays or
extensions, and the proceedings were not as far along as in this case, where briefing is nearly
complete. See Minute Order Granting Joint Mot. to Hold in Abeyance, Env’t Integrity Project v.
Regan, No. 20-cv-1734 (D.D.C. Jan. 28, 2021); Order Granting Parties’ Joint Mot. to Hold Cases
in Abeyance, Chesapeake Bay Found. v. Regan, Nos. 20-cv-1063, 20-cv-1064 (D. Md. Feb. 2,
2021), ECF No. 48; Order, Waterkeeper All. v. Regan, No. 18-cv-03521 (N.D. Cal. Feb. 16,
2021), ECF No. 103 (granting joint motion for 60-day stay); Second Order Modifying Briefing
Schedule, Navajo Nation v. Regan, No. 20-cv-602 (D.N.M. Mar. 17, 2021), ECF No. 29
(granting Defendants’ unopposed motion to extend their briefing deadline to June 1); Order,
California v. Regan, No. 20-cv-03005 (N.D. Cal. Apr. 16, 2021), ECF No. 241 (granting request
for further stay and extension of deadlines) & Pls.’ Resp. to Defs.’ Mot. to Continue Stay,
California v. Regan, No. 20-cv-03005 (N.D. Cal. Apr. 13, 2021), ECF No. 238 (consenting to
                                                  5
        Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 6 of 12




II.    Another extension of Defendants’ briefing deadline would prejudice Plaintiffs

       The Court should also deny Defendants’ second extension request because further delay

will prejudice Plaintiffs. See O’Connell, 357 F.3d at 155 (noting that “[p]rejudice to the opposing

party” is a relevant consideration when deciding whether to grant relief under Rule 16(b)); Good,

624 F. Supp. 2d at 134 (listing prejudice to opposing party as one factor courts consider when

deciding whether to grant a request for a stay); Microfinancial, 385 F.3d at 78 (same).

       The Rule defines which waters are protected under the Clean Water Act as “waters of the

United States” and which waters are excluded from those protections. See 33 C.F.R. § 328.3. It

illegally excludes all ephemeral streams and many wetlands that have long been protected by the

Act and that are critical to the nation’s water quality, leaving vast numbers of waters vulnerable

to pollution and destruction. See Pls.’ Mem. ISO Mot. for Summ. J. 10-11, ECF No. 31. Pursuant

to the Rule’s new definition, and in response to requests by developers and others for

jurisdictional determinations about specific water bodies, within the past 10 months the Army

Corps has found that over 4,000 wetlands and over 2,500 ephemeral waters are not protected by

the Clean Water Act. Suppl. Devine Decl. ¶¶ 7, 10-11. Over the past two months alone, the

Army Corps determined that more than 1,000 wetlands and ephemeral waters do not qualify for

Clean Water Act protection. Id. ¶¶ 12-13. Those waters have thus been green-lighted for

destruction without important federal safeguards, such as mitigation. See 40 C.F.R. § 230.93.

According to EPA’s website, about 53% of waters evaluated by the agencies in recent years



request for further stay and extension). Only two stay motions have been granted over the
plaintiffs’ opposition. Neither of those courts provided any reasons for their decisions, and one
was granted before plaintiffs filed an opposition brief. See Order, Murray v. Regan, No. 19-cv-
1498 (N.D.N.Y. Feb. 2, 2021), ECF No. 42; Order, S.C. Coastal Conservation League v. Regan,
No. 20-cv-01687 (D.S.C. Mar. 2, 2021), ECF No. 106. One court denied Defendants’ motion for
a stay. See Order, Pasqua Yaqui Tribe v. EPA, No. 20-cv-00266 (D. Ariz. Apr. 12, 2021), ECF
No. 32 (denying motion for 90-day abeyance).
                                                 6
        Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 7 of 12




under the 1986/88 regulations (which were in effect immediately before the Navigable Waters

Protection Rule) were found to be protected as “waters of the United States.” Suppl. Devine

Decl. ¶ 15. By contrast, fewer than 9% of waters evaluated under the Navigable Waters

Protection Rule were found to be “waters of the United States.” Id. ¶ 8.

       Given that the agencies are evaluating hundreds of waters every month and determining

that the vast majority lack Clean Water Act protections under the Rule, an additional 30-day

extension harms Plaintiffs by substantially increasing the risk that waters they use will be

polluted or destroyed. Plaintiffs’ members rely on waters excluded from the Rule’s definition of

“waters of the United States” for swimming, boating, hiking, and drinking, as well as for their

livelihoods and health. See Pls.’ Mem. ISO Mot. for Summ. J. 37-44, ECF No. 31. Plaintiffs’

members also enjoy viewing endangered and threatened species whose habitat is at risk of being

lost or degraded as a result of the Rule. See id. at 41-43. The Army Corps has already issued

determinations finding that several streams and wetlands on which Plaintiffs’ members rely are

no longer protected by the Clean Water Act. See id. at 38-39, 40 n.11, 43 n.12 (citing non-

jurisdictional determinations); see also Pls.’ Reply Br. ISO Mot. for Summ. J. (Pls.’ Reply Br.)

39, ECF No. 100. Last fall, for example, the Army Corps determined that over 300 acres of

wetlands next to Georgia’s Okefenokee National Wildlife Refuge are no longer protected by the

Clean Water Act because of the Rule. See Pls.’ Reply Br. 39; Suppl. Wu Decl. Ex. 8, ECF No.

102-8, & Ex. 9, ECF No. 102-9. As a result, a proposed mining project can destroy those

wetlands without needing a Clean Water Act permit, potentially causing substantial harm to the

Refuge and Plaintiff Natural Resources Defense Council’s members who enjoy visiting it. See

Pls.’ Reply Br. 39.




                                                 7
        Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 8 of 12




       The prejudice to Plaintiffs outweighs Defendants’ interest in “conserv[ing] . . .

resources.” Defs.’ Mot. ¶ 8. A district court in Arizona recently rejected a similar claim by

Defendants in another case challenging the Rule, finding that concerns about wasting resources

were “speculative,” especially considering that Defendants “offered no timeline of when agency

review of the rule will begin, much less be completed.” Order at 4, Pasqua Yaqui Tribe v. EPA,

No. 20-cv-00266 (D. Ariz. Apr. 12, 2021), ECF No. 32; accord Ariz. Yage Assembly v. Barr, No.

20-cv-03098, 2020 WL 5629833, at *8 (N.D. Cal. Sept. 21, 2020) (rejecting claim that a stay

would promote efficiency and avoid “‘prejudging’ the regulatory process,” considering among

other things the uncertain timeline for issuing new regulations). Defendants’ concern about

conserving resources is even weaker in this case, where (unlike in the Pasqua Yaqui Tribe case)

summary judgment briefing is nearly complete, except for Defendants’ final reply brief.

       Although Defendants will need to expend some resources writing their reply brief, that is

not a sufficient reason to delay proceedings. Where there is “even a fair possibility” that a stay

will harm a plaintiff, the defendant must show that there is “clear . . . hardship or inequity in

being required to go forward.” Landis, 299 U.S. at 255; see also Austin, 705 F.2d at 5. “[B]eing

required to defend a suit, without more, does not constitute a ‘clear case of hardship or

inequity.’” Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005). “This is ‘particularly

true of counsel for the United States, the richest, most powerful, and best represented litigant to

appear before the Court.’” Ctr. for Biological Diversity v. Ross, 419 F. Supp. 3d 16, 21-22

(D.D.C. 2019) (quoting Greenlaw v. United States, 554 U.S. 237, 244 (2008)).

       Requiring Defendants to file their reply brief by the Court-ordered deadline will not

waste judicial resources either. Contra Defs.’ Mot. ¶ 8. When briefing is complete, the Rule will

almost certainly still be in effect and will likely remain in effect for several years—absent a



                                                  8
        Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 9 of 12




court-ordered vacatur in this case or another case. It would therefore not waste judicial resources

for the Court to adjudicate the Rule’s legality at that time. Defendants cite their “inherent

authority” to review and revise regulations, id. ¶ 6, but they cite no authority holding that

litigation over rules currently in effect must stop while the agencies complete that review. In two

lawsuits challenging the Clean Water Rule—which was the agencies’ definition of “waters of the

United States” issued in 2015—the parties briefed summary judgment and the courts issued

decisions on the merits after the agencies had already proposed a new rule to repeal the Clean

Water Rule. See Georgia v. Wheeler, 418 F. Supp. 3d 1336 (S.D. Ga. 2019); Texas v. EPA, 389

F. Supp. 3d 497 (S.D. Tex. 2019).

       Even if the agencies decide to revise or replace the Rule, any new rulemaking will likely

take several years, and the outcome would be uncertain. See, e.g., Riverkeeper, Inc. v. Pruitt, No.

17-cv-4916, 2018 WL 987262, at *3-5 (S.D.N.Y. Feb. 20, 2018) (finding that litigation would

not waste judicial resources despite new rulemaking because of “several uncertain steps [that]

must occur over a lengthy period of time before Plaintiffs’ claims may become moot”); Austin,

705 F.2d at 5 (upholding denial of stay where plaintiff would have been prejudiced by “being

forced to wait for an undefined but potentially lengthy period before” obtaining relief). The

rulemaking processes for the Clean Water Rule and the Navigable Waters Protection Rule took

four years and three years respectively. See Clean Water Rule, 80 Fed. Reg. 37,054, 37,102 (June

29, 2015) (stating that the agencies started the rulemaking process in 2011); Navigable Waters

Protection Rule, 85 Fed. Reg. 22,250, 22,259-60 (Apr. 21, 2020) (noting that the agencies

announced an intent to rescind or revise the Clean Water Rule in March 2017). Assuming any

new rulemaking takes a similar amount of time, the Rule will remain in effect and will continue

to harm Plaintiffs for years, rendering the lawsuit ripe for decision now.



                                                  9
       Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 10 of 12




       The First Circuit has noted that “it is trite but often true that justice delayed is justice

denied.” In re Atl. Pipe Corp., 304 F.3d 135, 147 (1st Cir. 2002). That adage is true in this case

where the Rule is causing ongoing environmental damage that cannot be remedied once it

occurs. Because prompt resolution of this case is necessary to prevent further environmental

harm and because Defendants have not provided any reason why they cannot meet the already-

extended briefing deadline other than their own inaction, the Court should deny Defendants’

request for an additional extension.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs request that the Court deny Defendants’ motion for

an additional 30-day extension of their reply brief deadline. If the Court grants Defendants’

request, Plaintiffs ask that the Court state that no further extensions shall be granted.


Dated: April 28, 2021                            Respectfully submitted,

                                                 /s/ Jolie McLaughlin
                                                 Jolie McLaughlin, pro hac vice
                                                 Natural Resources Defense Council
                                                 20 N. Wacker Drive, Suite 1600
                                                 Chicago, IL 60606
                                                 Phone: (312) 995-5902
                                                 Email: jdmclaughlin@nrdc.org

                                                 Nancy S. Marks, Bar No. 542204
                                                 Michelle Wu, pro hac vice
                                                 Catherine Marlantes Rahm, pro hac vice
                                                 Natural Resources Defense Council
                                                 40 West 20th Street
                                                 New York, NY 10011
                                                 Phone: (212) 727-4414
                                                 Email: nmarks@nrdc.org

                                                 Counsel for Plaintiffs Clean Wisconsin, Natural
                                                 Resources Defense Council, New Mexico
                                                 Wilderness Alliance, and Prairie Rivers Network



                                                  10
Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 11 of 12




                              /s/ Heather A. Govern
                              Heather A. Govern, Bar No. 688482
                              Conservation Law Foundation
                              62 Summer Street
                              Boston, MA 02110
                              Phone: (617) 850-1765
                              Email: hgovern@clf.org

                              Elena Mihaly, Bar No. 687387
                              Conservation Law Foundation
                              15 East State Street, Suite 4
                              Montpelier, VT 05602
                              Phone: (802) 622-3012
                              Email: emihaly@clf.org

                              Counsel for Plaintiffs Conservation Law
                              Foundation, Connecticut River Conservancy,
                              Massachusetts Audubon Society, and Merrimack
                              River Watershed Council




                               11
       Case 1:20-cv-10820-DPW Document 104 Filed 04/28/21 Page 12 of 12




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 28, 2021, I caused the foregoing PLAINTIFFS’

OPPOSITION TO DEFENDANTS’ MOTION TO MODIFY SCHEDULING ORDER, and

attached declaration, to be filed and served upon counsel of record via the Court’s CM/ECF

filing system.


Dated: April 28, 2021                           /s/ Jolie McLaughlin
